t c memo united_states tax_court robert m battle petitioner v commissioner of internal revenue respondent docket no 5016-08l filed date robert m battle pro_se gordon p sanz for respondent memorandum opinion haines judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 and petitioner’s motion for judgment on the pleadings respondent made the determination to proceed to collect by lien petitioner’s outstanding income_tax liabilities for and years at issue respondent also made the decision to collect by levy petitioner’s outstanding income_tax liabilities for and petitioner under sec_6330 seeks review of respondent’s determinations the parties’ controversy poses the following issues for our consideration whether respondent abused his discretion in determining to proceed with collection and whether petitioner is liable for the penalty under sec_6673 background petitioner is a licensed physician at the time he filed the petition he resided in texas on date the internal_revenue_service irs issued summonses to petitioner individually and as trustee of hsh investments ktw group ktw investments and ktw consultants two of the summonses were issued because of petitioner’s failure_to_file his individual income_tax returns for the years and upon petitioner’s failure to comply the u s filed a petition to enforce the irs summonses in the u s district_court for the southern district of texas houston division district_court united_states v battle no 05-mc-00520 s d tex date order to enforce 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code amounts are rounded to the nearest dollar 2ktw consultants and hsh investments were parties previously before this court and petitioner acted as trustee in ktw consultants trust v commissioner docket no date summonses affd 213_fedappx_307 5th cir after the court issued an order of coercive contempt ordering petitioner to be held in the marshal’s custody until he disclosed the documents sought by the summonses petitioner released the requested data and subsequently filed a notice of appeal petitioner then filed an opening brief for appellant in the u s court_of_appeals for the fifth circuit raising many of the same issues he raised later at the sec_6330 hearing and now asks this court to consider however the court_of_appeals affirmed the judgment of the district_court 213_fedappx_307 5th cir in petitioner filed form sec_1040 u s individual_income_tax_return for all the years at issue but did not pay the reported tax the amounts reported on petitioner’s delinquent returns were assessed along with additions to tax and interest on date respondent sent petitioner a statutory notice of balance due for and on date respondent sent petitioner a statutory notice of balance due for and on date respondent sent petitioner a statutory notice of balance due for on date respondent sent petitioner a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid and tax_liabilities on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien with respect to petitioner’s unpaid tax_liabilities for all the years at issue on date in response to the notice_of_intent_to_levy petitioner mailed a request for a hearing with respect to the years and on date in response to the notice_of_federal_tax_lien filing petitioner mailed a request for a hearing with respect to all the years at issue on date respondent’s appeals_office informed petitioner it had received the request for a hearing and provided information relating to the collection_due_process procedure on date appeals officer bart a hill mr hill informed petitioner of the hearing procedures and encouraged petitioner to visit the irs web site the truth about frivolous tax arguments and to review the list of frivolous and groundless arguments mr hill requested that petitioner within days describe the legitimate issues he wanted to discuss and scheduled a telephone conference for date pincite a m mr hill referred petitioner to 115_tc_576 and mailed petitioner copies of the following documents form 433-a collection information statement for wage earners and self-employed individuals form 433-b collection information statement for businesses transcripts for the years at issue publication why do i have to pay taxes and publication introduction to collection_due_process hearings petitioner responded on date by stating his objections and requesting form_4340 certificate of assessments payments and other specified matters which mr hill sent to petitioner on date mr hill conducted the hearing with petitioner on date petitioner failed to submit a completed form 433-a or form 433-b or to discuss any collection alternative during the hearing consequently on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination which stated the irs followed proper procedures in filing the tax_lien the lien filing was necessary to protect the government’s interest in the taxpayer’s assets the taxpayer would not abandon his frivolous theories of taxation during this appeal the taxpayer’s failure to furnish a financial statement bars appeals from exploring whether a less intrusive collection alternative such as an installment_agreement or offer_in_compromise might have been appropriate the proposed levy action although intrusive is necessary to collect the valid unpaid tax_liability it is the determination of appeals that the proposed levy action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern the action is no more intrusive than necessary on date petitioner filed a petition with the court on date respondent filed a motion for summary_judgment seeking a decision that collection can proceed and to impose a penalty pursuant to sec_6673 on date petitioner filed a motion for judgment on the pleadings and on date filed a response to respondent’s motion for summary_judgment discussion a decision granting summary_judgment may be rendered if the pleadings and other materials in the record show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we have considered the pleadings and other materials in the record and conclude that there is no genuine issue of any material fact and that a decision may be rendered as a matter of law i the collection action sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay after demand the secretary can collect such tax by placing a lien on the person’s property or rights to property sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person however the secretary is required to give the taxpayer written notice of his intent to file a lien or to levy and must describe the administrative review available to the taxpayer before proceeding sec_6320 sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request a hearing with the appeals_office with regard to a levy notice at the hearing the taxpayer may raise certain matters set forth in sec_6330 which include appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives further a taxpayer may dispute the underlying tax_liability for any_tax period if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 frivolous arguments however are not relevant issues in a hearing pierson v commissioner supra a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law smith v commissioner tcmemo_2000_290 following a hearing the appeals_office must make a determination whether the proposed lien or levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 in complying with sec_6330 an appeals officer may rely on a computer transcript or form_4340 to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met id pincite pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court although sec_6330 does not prescribe the standard of review that we are to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue we will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however we will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite petitioner during his hearing asserted the same groundless and frivolous arguments as he did in his later petition and failed to raise any issues relating to the underlying liability by not raising any issues with respect to the amount of the underlying liabilities with appeals petitioner waived his right to challenge the underlying liability in this proceeding see 129_tc_107 118_tc_488 consequently the validity of the underlying tax_liabilities is not at issue see eg hathaway v commissioner tcmemo_2004_15 horton v commissioner tcmemo_2003_197 kemper v commissioner tcmemo_2003_195 widner v commissioner tcmemo_2003_114 the undisputed facts set forth in respondent’s motion declarations in support of the motion and attached exhibits establish that respondent has satisfied the requirements of sec_6330 mr hill who had no prior involvement with respect to the unpaid taxes before the sec_6330 hearing and thus met the requirement of sec_6330 verified that proper assessments were made as reflected on computer transcripts attached to the motion for summary_judgment and in the notice_of_determination and that the requisite notices had been sent to petitioner mr hill also considered petitioner’s arguments and rejected them as frivolous and irrelevant following the hearing mr hill upheld the lien and levy actions concluding that they appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of those actions see sec_6330 upon receiving mr hill’s decision petitioner filed a petition asserting the following arguments in support of his contention that respondent’s determinations were erroneous a legal and proper notice_of_deficiency was not issued to petitioner for the years at issue respondent failed to legally and properly assess the income_tax of petitioner respondent did not timely assess the taxes respondent failed to prepare and execute a form_4340 during the 3-year period following the filing of petitioner’s returns respondent did not provide a legal and proper 60-day notice that petitioner was liable for any_tax assessments the district court’s order on date enforced only two of eight summonses the subpoena issued by the district_court was improper because of a lack of jurisdiction and the special assistant u s attorney scott shieldes who represented the government in petitioner’s summons case refused to receive a duress and protest notice and receipt a notice_of_deficiency assessment and statute_of_limitations petitioner contends in his first two arguments that the irs cannot assess the tax shown on the form sec_1040 he submitted without first issuing a notice_of_deficiency with respect to the third argument it is unclear whether petitioner refers to the statute_of_limitations regarding assessment or the statute_of_limitations regarding collection both of which are addressed below following a summons enforcement proceeding petitioner submitted signed form sec_1040 for the years at issue but failed to date them however the form sec_1040 from through were signed by petitioner's return preparer and dated date the form_1040 was signed and dated by petitioner's return preparer on date sec_6201 authorizes the secretary to assess all taxes reported by a taxpayer on his return richmond v commissioner tcmemo_2005_238 a deficiency_notice is not required to assess taxes where there is no deficiency for example the secretary may assess without a deficiency_notice the amount of tax shown due on a return 126_tc_195 n petitioner submitted form sec_1040 for the years at issue reflecting the tax due there is no statutory provision under sec_6201 which requires the commissioner to issue a notice_of_deficiency with respect to a return before assessing the amount reported on that return in regard to the statute_of_limitations on assessment sec_6501 generally requires that the commissioner assess income_tax within years after the taxpayer files a return wagenknecht v commissioner tcmemo_2008_179 martin v commissioner tcmemo_2003_288 affd 436_f3d_1216 10th cir petitioner filed all returns in and the forms reflect that the irs assessed the amounts petitioner reported on the form sec_1040 within the same year thus meeting the 3-year statute_of_limitations in regard to collection of assessed federal_income_tax the period of limitations begins on the date taxes are assessed and ends years thereafter see sec_6502 129_tc_160 the taxes for the years at issue were assessed during and the collection notices were sent to petitioner in well within the 10-year period of limitations found in sec_6502 b forms federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs mr hill reviewed respondent’s transcripts of account and determined that respondent had properly assessed petitioner’s tax_liabilities in response to a taxpayer’s request under sec_6203 and the regulation for a copy of the record of assessment the commissioner is not required to provide any particular form or document and may choose among documents so long as the form used identifies the taxpayer states the character of the liabilities assessed the tax period giving rise to the assessment the amount of the assessment and the date of assessment sec_301_6203-1 proced admin regs see also 329_f3d_1224 11th cir affg 118_tc_365 furthermore sec_6330 does not mandate that the appeals officer rely on a particular document in satisfying the verification requirement or that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner pincite mr hill provided petitioner with forms for the years at issue we have specifically held in nestor v commissioner supra pincite that it is not an abuse_of_discretion for an appeals officer in complying with sec_6330 to rely on form_4340 or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 furthermore a form_4340 constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 because petitioner failed to show some irregularity in the assessment procedure that would raise a question regarding its validity we conclude that the forms reflecting that tax_liabilities were assessed and remain unpaid are sufficient to support a collection action under sec_6320 and sec_6330 davis v commissioner supra pincite petitioner also argues that a form_4340 must be prepared within years from the filing of a tax_return however a form_4340 is simply a literal transcript generated on a specific date containing tax data from an irs master_file associated with a particular taxpayer hazel v commissioner tcmemo_2008_ bowman v commissioner tcmemo_2007_114 affd 285_fedappx_309 8th cir see also armstrong v commissioner tcmemo_2002_224 there is no rule requiring that a form_4340 be prepared within years from the filing of a return c notice_and_demand petitioner’s fifth claim is that the irs failed to give him legal and proper 60-day notice that he was liable for the unpaid tax for the tax years at issue sec_6303 requires that petitioner be given notice_and_demand for payment within days of the making of an assessment a form_4340 which petitioner received is presumptive evidence that a tax has been validly assessed davis v commissioner supra pincite furthermore the forms for the years at issue show that the irs sent petitioner a notice of balance due which constitutes a notice_and_demand for payment as required by sec_6303 for each of the years involved craig v commissioner supra pincite- coleman v commissioner tcmemo_2002_132 proof that notice_and_demand was issued to petitioner’s last_known_address is sufficient to satisfy the requirements of sec_6303 and there is no requirement that respondent prove receipt of such notice 871_f2d_1015 11th cir 849_fsupp_597 s d ohio affd 19_f3d_19 6th cir as petitioner has failed to present any evidence that the notice_and_demand was not issued as reflected on the forms and has failed to show error or irregularity in the forms with respect to the issuance of a statutory notice of balance due we hold that proper notice was received and this argument is without merit d summonses subpoena and duress and protest notice the issues raised relate to the irs summonses a subpoena and an alleged refusal by the special assistant u s attorney to accept a duress and protest notice and receipt the first two issues were raised in and addressed by the court_of_appeals for the fifth circuit see 213_fedappx_307 5th cir under sec_6330 a taxpayer may raise any relevant issue which relates to the unpaid tax however frivolous arguments are not relevant issues in a sec_6330 hearing 115_tc_576 the issues regarding the summonses subpoena and duress and protest notice are immaterial and do not relate to this hearing nor are they relevant issues which may be raised under sec_6330 in addition petitioner is precluded pursuant to sec_6330 from raising the first two of these issues before the appeals officer and this court sec_6330 expressly provides that taxpayers at collection hearings before the commissioner’s appeals_office may not raise issues that were previously raised by taxpayers and considered in any other administrative or judicial proceeding in which the taxpayers meaningfully participated see sec_301_6320-1 sec_301 e proced admin regs 118_tc_488 richmond v commissioner tcmemo_2008_59 wooten v commissioner tcmemo_2003_113 these statutory and regulatory prohibitions are directly applicable to the summons and subpoena issues that petitioner previously litigated in united_states v battle supra accordingly we conclude that petitioner is precluded from raising these issues in this proceeding the last issue petitioner raises is the alleged refusal by the special assistant u s attorney of accepting a duress and protest notice and receipt we are unaware of any statute which requires that a special assistant u s attorney accept such a document or any statute authorizing such a document e abuse_of_discretion and verification where the validity of the underlying tax_liability is not at issue the court will review the determination of the appeals officer for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite nonliability determinations include appeals’ determination of the appropriateness of the collection action as well as a determination as to matters involving collection alternatives such as an installment_agreement or offer-in-compromise see sec_6330 under an abuse_of_discretion standard the court must determine whether the appeal officer’s exercise of discretion was arbitrary capricious or without sound basis in law or fact 112_tc_19 citing 91_tc_1079 pursuant to sec_6330 the determination of an appeals officer as to a proposed collection action must take into consideration the verification that the requirements of applicable law and administrative procedures have been met the issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary as stated in the notice_of_determination and as shown by the record mr hill considered all three of these matters as part of the hearing process the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 nonetheless the code does not require the appeals officer in a hearing to rely on a particular document or to provide the taxpayer copies of the documents the appeals officer obtained or reviewed to verify that the requirements of any applicable law or administrative procedure were met the notice_of_determination and the record demonstrate that mr hill complied with sec_6330 by reviewing the administrative files and account transcripts and verifying that all legal and procedural requirements had been met furthermore mr hill addressed the relevant issues raised by petitioner and did not abuse his discretion see craig v commissioner pincite nestor v commissioner t c pincite ii penalty pursuant to sec_6673 sec_6673 authorizes this court to require a taxpayer to pay a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 pierson v commissioner supra pincite in proceedings under sec_6330 we have imposed the penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg roberts v commissioner t c pincite eiselstein v commissioner tcmemo_2003_22 yacksyzn v commissioner tcmemo_2002_99 the record clearly establishes that the only arguments petitioner made during the administrative processing of this case were frivolous and or groundless moreover petitioner is aware of the frivolity of his arguments as evidenced by a letter petitioner provided to special assistant u s attorney shieldes on date which explains that petitioner was misled by various tax patriot or protest groups that openly challenge the income_tax system furthermore petitioner raised these same frivolous arguments in a prior action before this court in our order and decision entered date in that action we concluded that imposition of the sec_6673 penalty was not appropriate but we cautioned petitioners against raising frivolous contentions in the future petitioner received from the appeals officer publication and was warned that any further pursuit of these arguments could result in penalties under sec_6673 in spite of these warnings petitioner has continued to raise issues which the court has found to be frivolous groundless or lacking in merit petitioner’s conduct demonstrates that this proceeding was instituted and maintained primarily for delay moreover every argument made by petitioner during the administrative appeal and in this court was frivolous and or groundless consequently we find that a penalty under sec_6673 is warranted on the basis of the above we shall impose a penalty on petitioner pursuant to sec_6673 of dollar_figure 3petitioner presented many of the same arguments in ktw consultants trust v commissioner docket no in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and for a penalty and denying petitioner’s motion for judgment on the pleadings
